IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROBERT WORLEY,                               §
                                             §        No. 393, 2018
         Defendant Below,                    §
         Appellant,                          §        Court Below: Superior Court
                                             §        of the State of Delaware
         v.                                  §
                                             §        Cr. ID No. 1206000145 A & B (N)
STATE OF DELAWARE,                           §
                                             §
         Plaintiff Below,                    §
         Appellee.                           §

                               Submitted: October 22, 2018
                               Decided:   January 7, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                        ORDER

         After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record below, we conclude that the Superior Court’s order

of July 3, 2018, summarily dismissing the appellant’s second motion for

postconviction relief, should be affirmed.* The Superior Court did not err in

concluding that the appellant’s motion did not satisfy the pleading requirements of

Superior Court Criminal Rule 61(d)(2) and thus was procedurally barred.

         NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                             BY THE COURT:
                                             /s/ Collins J. Seitz, Jr.
                                                    Justice
*
    2018 WL 3302806 (Del. Super. Ct. July 3, 2018).